85 N.Y.2d 932 (1995)
651 N.E.2d 913
628 N.Y.S.2d 45
The People of the State of New York, Respondent,
v.
Tyrone Bembry, Appellant.
Court of Appeals of the State of New York.
Decided April 27, 1995.
Stanley Neustadter, New York City, and Richard A. Greenberg for appellant.
Robert T. Johnson, District Attorney of Bronx County, Bronx (Billie Manning of counsel), for respondent.
Concur: Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed *934 for the reasons stated in the memorandum of the Appellate Division (209 AD2d 270).